I dissent. Every part of the statute must be made operative, if it is possible to do so. (In re McLure's Estate, 68 Mont. 556,220 P. 527; City of Billings v. Public ServiceCommission, 67 Mont. 29, 214 P. 608; Daley v. Torrey,71 Mont. 516, 230 P. 782; Stange v. Esval, 67 Mont. 301,215 P. 807.) Statutes must be so construed that no word therein is to be considered meaningless, if such a construction can be reasonably found that will give it effect. (In re McLure'sEstate, supra; Daley v. Torrey, supra; State ex rel. Foot
v. District Court, 77 Mont. 290, 250 P. 793, 49 A.L.R. 398;Mid-Northern Oil Co. v. Walker, *Page 555 65 Mont. 414, 211 P. 353; State v. Mason, 62 Mont. 180,204 P. 358; Dosen v. East Butte C. Min. Co., 78 Mont. 579,254 P. 880.) This is said to be an elementary rule of statutory construction. (In re McLure's Estate, supra; State ex rel.Smith v. Duncan, 55 Mont. 376, 177 P. 248; State ex rel.Koefod v. Board of Commrs., 56 Mont. 355, 185 P. 147.)
The rule referred to above is grounded on the presumption that the legislature did not use words without meaning. (State exrel. Smith v. Duncan, supra.) The court, when construing a statute, has to determine the legislative intent from the language employed (McNair v. School District, 87 Mont. 423,288 P. 188, 69 A.L.R. 866), before having recourse to other rules of construction (Great Northern Utilities Co. v. PublicService Commission, 88 Mont. 180, 293 P. 294).
The word "term," when used in a statute defining the longest time an office may be occupied before re-election or reappointment, applies to the office and not to the person holding it. (State ex rel. Morgan v. Knight, 76 Mont. 71,245 P. 267.) When the word "term" is thus used, there may be within a given term of any office one or more incumbents, all of whom occupy the office under the identical "term." The word "term" as applied to the holder of an office means either the time he is entitled to hold the office or the time actually served by an officer. (62 C.J. 723.)
Section 998, Revised Codes 1921, was enacted as a part of section 502, Chapter 76, Laws of 1913. It was subsequently amended in 1919 (Laws 1919, Chap. 196, sec. 11), but the amendment in nowise changed the applicable portion of the law here. Section 1001 was enacted as a part of the same chapter and section of the Laws of 1913.
The legislature in section 1001 said: "When at any annual school election the terms of a majority of the trustees regularly expire." The word "terms" was there used, not with reference to the period of time that a school trustee might occupy the office, but was used concerning the period of time during which an incumbent might retain the office. The word "regularly" means conformable to law or custom; in a way or *Page 556 
method according to rule or established mode; in uniform order. (Matter of McCusker (In re Liquor Certificates), 23 Misc. 446,51 N.Y. Supp. 281; City of Belleville v. Citizens' HorseRy. Co., 152 Ill. 171, 38 N.E. 584, 26 L.R.A. 681.)
The trustees of the school district who had been appointed to fill vacancies until the election following, under the clear provisions of section 988, were without right to continue in office by virtue of their appointment after such election. Their right so to do had ceased because of the express provisions of law; it terminated at the annual election. The expiration of their right was regular, and hence their right to continue in office "regularly expired."
The legislature did not by express language limit the application of section 1001 to the three-year period necessary for the trustee as to the time and manner of election of school trustees when Chapter 76 of the Laws of 1913 was enacted. It used all-inclusive language: "When at any time, * * *." Theretofore the entire board of trustees of a district could be elected at one time for a term of three years.
It is contended that the intention of the legislature was to have section 1001 apply only to the period of transition from the old system to the new for the election of school trustees, and also that it would apply to the identical situation such as prevailed in the case of Jersey v. Peacock, 70 Mont. 46,223 P. 903. If the intention of the legislature was in accordance with the majority opinion, namely, that section 1001 applied only when the three-year term of a majority of the trustees of a school district expired, then the decision in the case ofJersey v. Peacock was erroneous, for the full three-year terms of the last-elected trustees had all expired and the persons so elected had been holding over, but that situation does not come within the purview of this statute, if we attribute the meaning suggested to it, since the terms did not expire "at the annual election," as stated in the section. The terms had expired long prior to the election.
The legislature in section 1001 declared the purpose of the Act to be to prevent the terms of a majority of the board of trustees expiring in any one year. In order to give effect to *Page 557 
this legislative intention as expressly declared, we hold that section 1001 applies to the situation now before us. A trustee who was appointed under the provisions of section 998 holds office until the next annual election as therein provided; and, if thereafter such trustee secured the right to occupy the office for an additional period of time, he gained the right so to do as a result of the proceedings had under section 1001. That section becomes operative only after the powers granted under section 998 have been exercised to the point of exhaustion. Both sections may stand without conflict and in complete harmony one with the other. This result is in accord with the rules of statutory construction adverted to above. To adopt any other construction renders section 1001 meaningless after the lapse of three years following its enactment and thwarts the declared legislative intention. The construction adopted is in conformity with the pronouncement of this court in Jersey v. Peacock, supra.
The majority opinion at least ignores the provisions of section 1001. The judgment should be reversed.